DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Response to Arguments
Applicant's arguments and amendment filed 8/25/2022 have been fully considered but they are not persuasive.
Applicant argues that Beili fails to teach that playout of content is done in response to a receipt of a segment identifier as recited in the claims.  The Examiner respectfully disagrees.
The Examiner provides no arguments in regards to Falvo teaching or not teaching the amended limitations.  The Examiner notes that Falvo teaches receipt of an MPD in Figure 2 and upon receipt of this MPD, playout of the content items listed in the MPD are played out, wherein the MPD contains the segment identifiers that are account-specific (see Paragraphs 0035-0037).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,531,146. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are broader than the claims in the ‘146 Patent.
Referring to claims 21-32 of the instant application, see the rejection of claims 10-16 of the ‘146 Patent.
Referring to claims 33-39 of the instant application, see the rejection of claims 1-9 of the ‘146 Patent.
Referring to claim 40 of the instant application, see the rejection of claim 20 of the ‘146 Patent.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,146,850. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are broader than the claims in the ‘850 Patent.
Referring to claims 21-32 of the instant application, see the rejection of claims 1-12 of the ‘850 Patent.
Referring to claims 33-39 of the instant application, see the rejection of claims 13-19 of the ‘850 Patent.
Referring to claim 40 of the instant application, see the rejection of claim 20 of the ‘850 Patent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-26, 29-36 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Beili et al. (U.S. Patent Application Publication 2018/0124445) in view of Falvo (U.S. Patent Application Publication 2014/0156800).
	Referring to claim 21, Beili discloses receiving from a client machine a request for a designated media content item, the request identifying a designated one of a plurality of content management accounts within a media streaming system (see Paragraph 0050 for requesting a media file, wherein the user requesting the media file has a user account with unique identifier and password), the media streaming system storing in a deduplication repository a plurality of media content items including the designated media content item (see Paragraph 0033), the designated media content item being stored as a plurality of media segments (see Paragraph 0014), the media segments being associated with a respective segment identifier (see Paragraph 0054).
	Beili also discloses transmitting one or more of the data segments to the client machine upon receipt of the corresponding segment identifier (see Paragraph 0055).
	Beili fails to disclose that the media segments each encode a respective time period of the designated media content item, each of the media segments being associated with a respective segment identifier and transmitting to the client machine a plurality of account-specific file references that are specific to the designated content management account, each account-specific file reference including one of the segment identifiers.
Falvo discloses that the media segments each encode a respective time period of the designated media content item (see Figure 2 for illustrating an MPD file, wherein the media segments 40 in Figure 2 teach that each segment encodes a respective time periods of the media content available in the segments), each of the media segments being associated with a respective segment identifier (see again Figure 2 for each segment having a segment identifier) and transmitting to the client machine a plurality of account-specific file references that are specific to the designated content management account, each account-specific file reference including one of the segment identifiers (see Paragraphs 0035-0037 for transmitting the MPD to the client, wherein the MPD file includes account-specific file references based on the subscriber’s account and the MPD in Figure illustrates that each account-specific file reference includes a segment identifier) and transmitting one or more data segments to the client machine upon receipt of the corresponding segment identifier that was transmitted to the client machine (see Paragraphs 0035-0037 for Falvo teaching receipt of an MPD in Figure 2 and upon receipt of the MPD, playout of the content items listed in the MPD are played out, wherein the MPD contains the segment identifiers that are account-specific).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the media segment transmission system, as taught by Beili, using the MPD file functionality, as taught by Falvo, for the purpose of adapting multiple sources of content for delivery to client devices and can be used to provide specific complementary content to targeted receiving devices (see the bottom of Paragraph 0014 of Falvo).

Referring to claim 22, Falvo discloses transmitting to the client machine an account-specific manifest file dividing the media content item into a designated number of time periods (see Paragraphs 0024-0026).

Referring to claim 23, Falvo discloses that each time period includes one or more reference identifiers that each identifiers a respective ones of the account-specific file references (see Figure 2 and Paragraphs 0024-0025).

Referring to claim 24, Beili discloses that each media segment is reference by each of the lean private copies (see Paragraph 0070).

Referring to claim 25, Falvo discloses that the manifest file is configured in accordance with a DASH format (see Paragraph 0023).

Referring to claim 26, Falvo discloses that the manifest file is configured in accordance with an adaptive bitrate streaming technology (see Paragraph 0019).

Referring to claim 29, Falvo discloses that the designated media content item was previously-received by the media system via a live stream (see Paragraph 0002).

Referring to claim 30, Beili discloses that the media streaming system includes a content dedup0lication engine configured to receive a content stream associated with the designated media content item and to create the plurality of account-specific file references (see replicators 203 in Figure 2 and Paragraph 0051).

Referring to claim 31, Beili discloses that the content deduplication engine is configured to transcode the content stream to crate the plurality of data segments (see Paragraph 0085).

Referring to claim 32, Beili discloses that the media stream system provides network-based digital video recording services to a plurality of users (see Paragraph 0033).

Referring to claim 33, see the rejection of claim 21.
Referring to claim 34, see the rejection of claims 22-24.
Referring to claim 35, see the rejection of claim 25.
Referring to claim 26, see the rejection of claim 26.
Referring to claim 38, see the rejection of claim 29.
Referring to claim 39, see the rejection of claims 30-32.
Referring to claim 40, see the rejection of claim 21.


Claims 27-28 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Beili et al. (U.S. Patent Application Publication 2018/0124445) in view of Falvo (U.S. Patent Application Publication 2014/0156800) in further view of Van Coppenolle et al. (U.S. Patent Application Publication 2014/0082124).
Referring to claims 27-28, Beili and Fisher disclose all of the limitations of claim 21, but fail to teach identifying a content license associated with the request, the content license authoring the designated content management account to access the content item and that the content license further includes authentication information verifying that the client machine has been authenticated as associated with the designated content management account.
Van Coppenolle discloses identifying a content license associated with the request, the content license authoring the designated content management account to access the content item (see Paragraphs 0069 and 0075-0076) and that the content license further includes authentication information verifying that the client machine has been authenticated as associated with the designated content management account (see Paragraphs 0017 and 0020).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the private copy cDVR system, as taught by Beili and Falvo, using the content license functionality, as taught by Van Coppenolle, for the purpose of providing a system and protocol wherein network devices and the resources and bandwidth associated therewith may be collaboratively utilized for more efficient downloading, receiving, streaming and storage of licensed content (see Paragraph 0014 of Van Coppenolle).

Referring to claim 37, see the rejection of claims 27-28.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


November 3, 2022